DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 1 and 6 are rejected.
Claims 2-5 and 7-15 are withdrawn from consideration.

Response to Arguments for Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 6 in the reply filed on September 27, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not asserted any reasoning that the claimed invention lacks unity of invention under MPEP §1893.03(d).  This is not found persuasive because although the chemical compounds of formulas (I) to (VII) share a common structure of SH, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of for example US 2,986,582; US 2017/0129986 A1; and US 2017/0114208 A1 (see also the reasons given below under the heading Election/Restrictions).  
The requirement is still deemed proper and is therefore made FINAL.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. Claims 1 and 6, drawn to a thiol compound represented by any one of the chemical formulas (I) to (VII), classified in C07C 321/10; C07C 321/14; C07C 321/20; C07C 321/122; C07D 233/34; and C07D 235/26.
Group II. Claim 2, drawn to a synthesis method of a thiol compound represented by chemical formula (I), classified in C07C 319/14.
Group III. Claim 3, drawn to a synthesis method of a thiol compound represented by chemical formula (II), classified in C07C 319/18.
Group IV. Claim 4, drawn to a synthesis method of a thiol compound represented by chemical formula (III) or (IV), classified in C07D 233/34 and C07D 235/26.
. Claim 5, drawn to a synthesis method of a thiol compound represented by chemical formula (V), chemical formula (VI) or chemical formula (VII), classified in C07C 319/02.
Group VI. Claims 7-11, drawn to a resin composition comprising the thiol compound as described in claim 1, classified in C08L 63/00.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the chemical compounds of formulas (I) to (VII) share a common structure of SH, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of for example US 2,986,582; US 2017/0129986 A1; and US 2017/0114208 A1.  Further, the compounds of these formulas do not belong to a recognized class of chemical compounds.  In the compounds of formula I, R2 and R3 can be H, a straight chain alkyl group having a carbon atom of 1 to 10, a branched chain alkyl group having a carbon number of 3 to 10, or an alkyl group.  None of the compounds of formulas (II)-(VII) have this requirement.   In the compounds of formula II, R22 is a divalent organic group that contains alicyclic rings.  The compounds of formula I may have an alicyclic ring, but only when R2 and R3 are linked to form an alicyclic ring.   None of the compounds of formulas (III)-(VII) have this requirement.   The compounds of formula (III) have the following structural element 
    PNG
    media_image1.png
    60
    104
    media_image1.png
    Greyscale
, which is not required in formulas (I), (II) and (IV)-(VII).  The compounds of formula (IV) 
    PNG
    media_image2.png
    57
    139
    media_image2.png
    Greyscale
, which is not required in formulas (I)-(III) and (V)-(VII).  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on June 5, 2020 and July 22, 2021 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US 2017/0114208 A1).
Rao et al. disclose thiol compounds having the claimed formula (I), wherein R1 is 
    PNG
    media_image3.png
    54
    117
    media_image3.png
    Greyscale
, and R2 and R3 are linked to form a ring (see paragraphs 0080-0096, 0129-0131, 0134-035, 0190-0192; Examples 1 and 6).  Rao et al. disclose a curing agent comprising the thiol compounds having the claimed formula (I), wherein R1 is 
    PNG
    media_image3.png
    54
    117
    media_image3.png
    Greyscale
, and R2 and R3 are linked to form a ring (see paragraphs 0275-0291, Example 9 and Table 1).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orrillo et al. (“Host Amplification in a Dithioacetal-Based Dynamic Covalent Library”, Organic Letters, March 2017, Vol. 19, Issue 6, pp 1446-1449).
Orrillo et al. disclose the compound 
    PNG
    media_image4.png
    186
    367
    media_image4.png
    Greyscale
, which is a compound having the claimed formula (I), wherein R1 is 
    PNG
    media_image5.png
    58
    90
    media_image5.png
    Greyscale
and R2 and R3 are linked to form a ring (see page 1447).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iguchi et al. (JP 02274705 A, original document, bib and English abstract) disclose compounds having formula 
    PNG
    media_image6.png
    156
    421
    media_image6.png
    Greyscale
 (see column 4 on page 48).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699